IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00385-CR
 
In re
Vaughn Birdwell
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
          The Petition for Writ of Mandamus
filed November 28, 2006 is denied.
          We use Rule 2 to suspend the
requirement for the number of copies of the petition to be filed and, if
applicable, for the payment of a filing fee.  Tex.
R. App. P. 2, 5, 9.3, 12.1(b); Appendix
to Tex. R. App. P., Order
Regarding Fees (July 21, 1998).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b) (Vernon 2005).
          Petitioner’s Motion for Leave to File
Petition for a Writ of Mandamus is dismissed as moot.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice


 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed December 6, 2006
Do
not publish 
[0T06]